Appeal by the defendant from two amended judgments of the Supreme Court, Kings County (Goldman, J.), both rendered August 6, 1986, convicting him of robbery in the second degree (2 counts, 1 as to each indictment), upon his pleas of guilty, and imposing sentences. The defendant’s notice of appeal dated July 8, 1983 is deemed a premature notice of appeal from the amended judgments rendered upon resentencing (CPL 460.10 [6]); and it is further,
Ordered that the amended judgments are affirmed.
The defendant was originally sentenced as a persistent violent felony offender. Subsequent legal developments made clear, however, that this adjudication was improper (see, People v Morse, 62 NY2d 205, appeal dismissed sub nom. Vega v New York, 469 US 1186) and, upon the consent of the People, the defendant’s sentences were vacated (see, CPL 440.20). *765Immediately before the defendant was resentenced, he unsuccessfully sought leave to withdraw the pleas of guilty entered three years earlier.
The Supreme Court properly denied the defendant’s application (CPL 220.60 [3]). Vacatur of the defendant’s sentences did not affect the status or validity of the underlying convictions (CPL 440.20 [4]) and the defendant made no demonstration that his pleas were involuntary or unknowing when entered (see, Brady v United States, 397 US 742, 747; McMann v Richardson, 397 US 759, 770). Mangano, J. P., Kunzeman, Rubin, Hooper and Harwood, JJ., concur.